1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   CLIPPERCREEK, INC., a California       No. 2:19-cv-01341 WBS KJN
     corporation,
13
                 Plaintiff,
14                                          ORDER RE: DEFENDANTS’ MOTIONS
         v.                                 TO DISMISS AND MOTIONS TO
15                                          TRANSFER VENUE
     INTELLIGRATED SYSTEMS, LLC, a
16   Delaware limited liability;
     HONEYWELL INTERNATIONAL, INC., a
17   Delaware corporation, DEPOSCO,
     INC., a Georgia corporation, and
18   DOES 1 through 50, inclusive,

19               Defendant.

20
21                             ----oo0oo----

22            Plaintiff Clippercreek, Inc. (“Clippercreek”) brings
23   this action against defendants Intelligrated Systems, LLC
24   (“Intelligrated”), Honeywell International, Inc. (“Honeywell”),
25   Deposco, Inc. (“Deposco”), and Does 1 through 50, alleging that
26   defendants fraudulently induced plaintiff into a contract for
27   specialized custom technology and subsequently failed to perform
28
                                        1
1    their obligations under the agreement.     Before the court are

2    defendants’ motions to dismiss, or, in the alternative, to

3    transfer venue.    (Docket Nos. 29, 30).

4    I.     Factual Allegations and Procedural Background

5               Clippercreek manufactures and sells electric vehicle

6    charging stations.   (Compl. ¶ 19.)    Honeywell purchased

7    Intelligrated in 2016.   (Compl. ¶ 20.)    In late 2017 to early

8    2018, Honeywell partnered with Deposco to sell integrated

9    warehouse management solutions, order management solutions, and

10   material handing solutions to Clippercreek.     (Compl. ¶ 23.)

11   Defendants toured Clippercreek’s headquarters to study

12   plaintiff’s manufacturing process.    (Compl. ¶ 24.)   Defendants

13   then held a series of marketing and sales meetings where they

14   represented that defendants could design an automated system that

15   could be integrated into Clippercreek’s manufacturing, material

16   management, and internet sales systems.     (Compl. ¶ 25.)

17              The parties subsequently entered into a contract

18   consisting of three documents: (1) the Master Technology

19   Agreement (“MTA”), (2) the Sales Agreement, and (3) the

20   Intelligrated Proposal FQ-18-51002.    (Compl. ¶¶ 28-30.)      The MTA
21   included a forum-selection clause.    (Compl. Ex. 1, at 13, ¶

22   18.2.)   The clause requires the parties to bring any action under

23   the agreement in the Southern District of Ohio.     (Id.)     Pursuant

24   to the contract, plaintiff paid defendants a deposit.        (Compl. ¶

25   40.)

26              Prior to and after signing the contract, defendants
27   assured plaintiff that defendants’ product would integrate

28   Clippercreek’s manufacturing requirements.     (Compl. ¶¶ 33, 35,
                                       2
1    38.)       For example, after the contract was signed, defendants

2    assured plaintiff that the system would have the ability to auto-

3    generate serial labels.       (Compl. ¶ 37.)   When Deposco sent its

4    engineers to Clippercreek’s headquarters to integrate the

5    technology, however, the engineers told plaintiff that the system

6    would not be able to perform some of the “essential requirements

7    for manufacturing.”       (Compl. ¶ 45.)   Two days after Deposco sent

8    its engineers to plaintiff’s headquarters, Clippercreek notified

9    defendants of its immediate rescission of the contract.          (Compl.

10   ¶ 52).        Plaintiffs demanded a return of the deposit, but

11   defendants refused to comply with the demand.        (Compl. ¶¶ 52,

12   56.)

13                 Plaintiff then filed this action alleging the following

14   six claims under California state law: (1) rescission by mutual

15   and/or unilateral mistake, (2) rescission by lack of

16   consideration, (3) rescission by fraud, (4) negligent

17   misrepresentation, (5) breach of contract, and (6) unfair

18   competition, pursuant to California Business & Professions Code §

19   17200 et seq.      Defendants now move to dismiss the complaint under

20   Federal Rule of Civil Procedure 12(b)(6), or, in the alternative,
21   transfer the case to the Southern District of Ohio, pursuant to

22   28 U.S.C. § 1404(a), in accordance with the agreement’s forum-

23   selection clause.1

24   II.    Validity of Forum-Selection Clause

25          1  Plaintiff filed its Opposition to each motion one day
26   after the deadline of December 30, 2019. (Docket Nos. 33, 34.)
     Defendants request for the court to construe plaintiff’s delay as
27   a non-opposition to defendants’ motions. (Docket Nos. 36, 37.)
     A one-day delay does not prejudice defendants, so the court will
28   consider the plaintiff’s opposition.
                                     3
1                Forum selection clauses “are presumptively valid” and

2    “should be honored ‘absent some compelling and countervailing

3    reason.’”   Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133, 1140

4    (9th Cir. 2004) (quoting M/S Bremen v. Zapata Off-Shore Co., 407

5    U.S. 1, 12 (1972)); see also Atl. Marine Const. Co. v. U.S. Dist.

6    Court for W. Dist. of Texas, 571 U.S. 49, 63 (2013) (“[A] valid

7    forum-selection clause [should be] given controlling weight in

8    all but the most exceptional cases.”).       The party opposing the

9    enforcement of a forum selection clause has the “heavy burden” of

10   showing that it is “‘unreasonable’ under the circumstances.”

11   Bremen, 407 U.S. at 10, 18.    A forum selection clause is

12   unreasonable under three circumstances: “(1) ‘if the inclusion of

13   the clause in the agreement was the product of fraud or

14   overreaching’; (2) ‘if the party wishing to repudiate the clause

15   would effectively be deprived of his day in court were the clause

16   enforced’; [or] (3) ‘if enforcement would contravene a strong

17   public policy of the forum in which suit is brought.’”       Murphy,

18   362 F.3d at 1140 (quoting Richards v. Lloyd’s of London, 135 F.3d

19   1289, 1294 (9th Cir.1998)).

20               Plaintiff does not contend that enforcement of the
21   clause would contravene California public policy.      The court

22   therefore evaluates only the first two exceptions to the

23   enforcement of forum-selection clauses.

24       1.      Fraud and Overreaching

25               Plaintiff argues that “[t]he [complaint] makes a strong

26   showing that . . . the MTA containing the forum-selection clause
27   . . . was affected by fraud, undue influence and a huge

28   differential in bargaining power.”       (Pl.’s Opp. to Mot. to
                                          4
1    Dismiss at 14 (Docket No. 33).)

2              Plaintiff’s allegations are insufficient to decline

3    enforcement of the forum-selection clause on the grounds of

4    fraud.   “For a party to escape a forum selection clause on the

5    grounds of fraud, it must show that ‘the inclusion of that clause

6    in the contract was the product of fraud or coercion.’”

7    Richards, 135 F.3d at 1297 (quoting Scherk v. Alberto–Culver Co.,

8    417 U.S. 506, 518 (1974)).   To do so, a party “must show that the

9    inclusion of the clause itself into the agreement was improper;

10   it is insufficient to allege that the agreement as a whole was

11   improperly procured.”    Mahoney v. Depuy Orthopaedics, Inc., No.

12   2:7-cv-1321 AWI SMS, 2007 WL 3341389, at *7 (E.D. Cal. Nov. 8,

13   2007); see also Scherk, 417 U.S. at 519 n. 14 (The fraud

14   exception in Bremen “does not mean that any time a dispute

15   arising out of a transaction is based upon an allegation of fraud

16   . . . the clause is unenforceable.”); Richards, 135 F.3d at 1297

17   (“[S]imply alleging that one was duped into the signing of the

18   contract is not enough.”).

19             Here, the complaint alleges that defendant fraudulently

20   induced plaintiff into signing the MTA.     The complaint does not,
21   however, allege that defendant fraudulently introduced the forum-

22   selection clause into the agreement.      Indeed, the complaint does

23   not even mention the forum-selection clause.     Plaintiff therefore

24   cannot avoid enforcement of the clause on the grounds of fraud.

25   Cf. Richards, 135 F.3d at 1297 (finding that a forum-selection

26   clause was not the product of fraud where plaintiff made “no
27   allegations as to the inclusion of the choice clauses

28   themselves”).
                                       5
1             Moreover, “[t]he Ninth Circuit has made it clear that

2    neither power differential between the parties or the non-

3    negotiability of a contract are sufficient to invalidate a forum

4    selection clause.”   E. & J. Gallo Winery v. Andina Licores S.A.,

5    440 F. Supp. 2d 1115, 1126 (E.D. Cal. 2006) (Ishii, J.) (citing

6    Murphy, 362 F.3d at 1141).   Accordingly, the exception to the

7    enforcement of a forum-selection clause for fraud and

8    overreaching does not apply here.

9        2.   Deprivation of Day in Court

10            To avoid enforcement of a forum selection clause for

11   deprivation of day in court, “trial in the contractual forum

12   [must] be so gravely difficult and inconvenient that [the

13   plaintiff] will for all practical purposes be deprived of his day

14   in court.”   Bremen, 407 U.S. at 18.   The Ninth Circuit has held

15   that a plaintiff’s “physical and financial limitations” could

16   show such a deprivation.   Murphy, 362 F.3d at 1143.    Allegations

17   of such limitations, including allegations related to “travel

18   costs, availability of counsel . . ., location of witnesses, or

19   [plaintiff’s] ability to bear such costs and inconvenience” must

20   be “specific.”   Spradlin v. Lear Siegler Mgmt. Servs. Co., 926
21   F.2d 865, 869 (9th Cir. 1991).

22            Plaintiff argues that litigation in the Southern

23   District of Ohio is unreasonable because (1) the single owner of

24   Clippercreek would have to travel “thousands of miles” for trial,

25   (2) the cost for witnesses to travel would be “prohibitive,” (3)

26   subpoena power under Federal Rule of Civil Procedure 45(c)(1)(A)
27   would not reach “essential” witnesses, (4) plaintiff “would not

28   be able to show the trier of fact Plaintiff’s manufacturing and
                                      6
1    production site in Auburn, CA,” and (5) some of plaintiffs’

2    claims (e.g., violation of California’s unfair competition law)

3    are not available in Ohio.        (Pl.’s Opp. to

4    Honeywell/Intelligrated Mot. to Dismiss at 14.).        The court

5    considers each in turn.

6               Plaintiff’s first two allegations related to the

7    ability to travel are not sufficiently specific for the court to

8    find that enforcement of the clause would deprive plaintiff of

9    its day in court.      In Murphy v. Schneider National, Inc., the

10   Ninth Circuit evaluated a forum-selection clause in an employment

11   contract that required plaintiff, a resident of Oregon, to

12   litigate all claims under the contract in Wisconsin.           362 F.3d at

13   1142-43.   The court found that plaintiff’s “financial troubles

14   and physical limitations would bar him from litigating his claim”

15   in Wisconsin.      Id. at 1143.    The plaintiff in Murphy submitted an

16   affidavit wherein plaintiff disclosed in detail his income,

17   outstanding bills, and credit card debt.        Id. at 1142.    He also

18   detailed his physical injuries that “prevent[ed] him from sitting

19   in a position of limited mobility for more than one hour” and

20   “impair[ed] his ability to drive.”        Id.   The Murphy plaintiff
21   also explained why his wife would not be able to drive him to

22   Wisconsin.   Id.    Taken together, the court found that enforcement

23   of the clause would deprive plaintiff of his day in court.            Here,

24   by contrast, plaintiff Clippercreek merely states that the trip

25   would be long, and the costs would be “prohibitive.”           Such

26   allegations are not sufficiently specific to conclude that
27   plaintiff would not be able to litigate in Ohio.

28              Plaintiff’s allegations about the inability to subpoena
                                           7
1    essential witnesses are similarly conclusory.    Plaintiff does not

2    identify who these witnesses are or where they are located.       See

3    Spradlin, 926 F.2d 865, 869 (9th Cir. 1991).    Importantly,

4    plaintiff does not allege that those witnesses must be physically

5    present for plaintiff to pursue the action.     Cf. Argueta v. Banco

6    Mexicano, S.A., 87 F.3d 320, 327 (9th Cir. 1996) (“[E]ven if

7    [plaintiff]’s fear of returning to Mexico is genuine, [plaintiff]

8    do[es] not provide any information showing that [plaintiff]’s

9    physical presence in Mexico is required to pursue the civil

10   action.”).

11               Plaintiff’s assertion that transferring the action to

12   Ohio would prevent plaintiff from showing the jury plaintiff’s

13   manufacturing site is likewise insufficient.     The evidence that

14   would be presented in California and Ohio would be the same:

15   plaintiff can rely on experts and pictures to fully describe the

16   site.    Further, the court is not aware of any authority requiring

17   a jury field trip for a plaintiff to pursue litigation, and, at

18   any rate, this court is unlikely to consider such an option if

19   requested.

20               Finally, plaintiff’s allegation that plaintiff would
21   not be able to pursue numerous causes of action in Ohio also does

22   not establish that plaintiff would be deprived of their day in

23   court.    The prescribed forum need not be identical to plaintiff’s

24   preferred forum –- it need only provide plaintiff with “a

25   meaningful day in court.”     Pelleport Inv’rs, Inc. v. Budco

26   Quality Theatres, Inc., 741 F.2d 273, 281 (9th Cir. 1984); id. at
27   325.     Plaintiff could bring breach of contract or negligence

28   claims that may entitle plaintiff to relief similar to that
                                        8
1    sought in California.2      Because plaintiff has failed to carry the

2    “heavy burden of showing that the trial in [Ohio] would be so

3    difficult and inconvenient that [plaintiff] would effectively be

4    denied a meaningful day in court,” the court finds that the

5    forum-selection clause at issue is enforceable.

6    III.       Motion to Transfer Venue

7                  In deciding a § 1404(a) motion to transfer pursuant to

8    a forum-selection clause, “a district court may consider

9    arguments about public-interest factors only.”       Atl. Marine, 571

10   U.S. at 64.      The Supreme Court has made it clear that the

11   “plaintiff’s choice of forum merits no weight.”       Id.     Instead,

12   plaintiff must “establish[] that transfer to the forum for which

13   the parties bargained is unwarranted.”       Id. at 63.     Further, when

14   a plaintiff has agreed to a forum-selection clause, he may not

15   “challenge the preselected forum as inconvenient or less

16   convenient for themselves or their witnesses, or for their

17   pursuit of the litigation.”       Id.   Because the Supreme Court has

18   so limited a party’s ability to challenge a forum-selection

19   clause, district courts may deny enforcement of the clause only

20   in “unusual cases.”       Id.
21                 Plaintiff does not offer reasons additional to those

22   above for the court to deny the transfer of this action to the

23   Southern District of Ohio.       The Supreme Court’s decision in

24   Atlantic Marine explicitly forecloses consideration of all of

25   plaintiff’s arguments because all relate to the convenience of

26          2  The MTA includes a choice-of-law provision that
27   mandates the application of Ohio state law. (Compl. Ex. 1, at
     13, ¶ 18.2.) Plaintiff has not provided any reason why the laws
28   of Ohio would deprive plaintiff of all possible relief.
                                     9
1    the forum and none concern the public interest.      See 571 U.S. at

2    581-583.   Accordingly, the court will enforce the forum selection

3    clause and transfer the action.

4               The court declines defendants’ invitation to dismiss

5    the action pursuant to Federal Rule of Civil Procedure 12(b)(3).

6    (Mot. to Dismiss at 6-7 (Docket No. 30).)      Rule 12(b)(3) permits

7    the court to dismiss a case based on improper venue.      “[A] forum-

8    selection clause does not render venue in a court ‘wrong’ or

9    ‘improper’ within the meaning of . . . Rule 12(b)(3).”       Atl.

10   Marine, 571 U.S. at 59.   Rule 12(b)(3) therefore “[is] not [a]

11   proper mechanism[] to enforce a forum-selection clause.”       Id. at

12   61.

13              The appropriate vehicle to enforce the clause at issue

14   is § 1404(a).    The Supreme Court held that the only “appropriate

15   enforcement mechanisms” are § 1404(a) and the forum non

16   conveniens doctrine.    Id.    Section 1404(a) applies where, as is

17   the case here, the forum-selection clause points to another

18   federal court.    Id. at 60.

19              When considering a § 1404(a) motion involving a valid

20   forum-selection clause, the “district court should ordinarily
21   transfer the case to the forum specified in that clause.”       Id. at

22   62.   “Only under extraordinary circumstances . . . should a §

23   1404(a) motion be denied.”     Id.    The court has concluded that

24   such circumstances do not exist here.      Accordingly, transfer, and

25   not dismissal, is proper.

26              IT IS THEREFORE ORDERED that defendants’ motions to
27   transfer venue (Docket Nos. 29, 30) be, and the same hereby are,

28
                                          10
1    GRANTED.3

2                This action is hereby TRANSFERRED to the United States

3    District Court for the Southern District of Ohio.

4    Dated:   January 14, 2020

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27        3    Because the court has chosen to transfer the case, the
     court does not reach defendants’ Rule 12(b)(6) challenges to the
28   sufficiency of the complaint.
                                     11
